Citation Nr: 0813370	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.  The veteran testified at a Travel Board 
hearing in February 2008 and a formal RO hearing in June 
2007.


FINDING OF FACT

It is as likely as not that the veteran's current dental 
disorder is the result of his service. 


CONCLUSION OF LAW

Service connection for dental disorder is established.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

The veteran has stated that his current dental condition is 
related to having his teeth over-drilled by a Navy medical 
doctor early in his military service.  He stated that during 
Marine Corps boot camp, in June or July 1953, he required 
dental work to repair the "very bad condition" of his 
teeth.  He stated that Navy doctors in Paris Island, South 
Carolina "did their best to reconstruct" his teeth, 
although they have deteriorated over time.  

The service medical records verify that dental work was 
performed on a number of the veteran's teeth in May and June 
of 1953, including drilling, several metal fillings, teeth 
pulled.

Post-service, the veteran states that he had to have several 
teeth pulled due to deterioration.  The veteran states that 
every treating dentist throughout his post-service years has 
asked him who performed the original dental work that put his 
teeth in the resulting condition.  The medical records 
submitted from Florida Dental Centers verify the current 
extent of decay in many of the veteran's teeth and the 
repairs planned, but uncompleted.  The veteran attests that 
he recently sought private dental treatment out of necessity, 
however, he is unable to afford the entirety of the work 
required to repair the damage.

The Board finds the veteran's testimony at his formal RO 
hearing in June 2007 and at his Travel Board hearing in 
February 2008 to be credible.

The Board also finds that the medical evidence from Florida 
Dental Centers is consistent with the veteran's stated 
medical history, despite a lack of medical evidence between 
separation from service in 1957 and January 2008.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the origin of 
the veteran's dental condition will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the appeal 
is granted.

A claim for service connection is also considered to be a 
claim for VA outpatient dental treatment.  Mays v. Brown, 
5 Vet. App. 302 (1993).  The nature and extent of the 
veteran's dental disorder is not before the Board at this 
time. 

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for a dental disorder is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


